DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/19/2020, 10/08/2020, 09/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2, the term “rockable” is indefinite? What does rockable around a shaft mean? That it can be moved? What is the movement? Further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 6-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsuzaki WO2017/038366 (Applicant provided prior art).

Regarding claim 1
Regarding claim 2, Matsuzaki discloses all of the limitations of claim 1. Matsuzaki further discloses  each of the first coupling gears is formed by a gear which is fixed to a rotation shaft of a corresponding one of the coin ejection units and which has teeth and grooves formed on one side face thereof; and each of the second coupling gears is formed by a gear which is fixed to a corresponding linking gear of the driving mechanism and which has teeth and grooves formed on one side face thereof to be engageable respectively with the grooves and the teeth of a corresponding one of the first coupling gears [FIG 4-5. 14].
Regarding claim 6, Matsuzaki discloses all of the limitations of claim 1. Matsuzaki further discloses a non-operable mode where the driving force of the first motor is not transmitted to all of the coin ejection units is provided in addition to an operable mode where the driving force of the first motor is transmitted to any one of the coin ejection units; and the non-operable mode and the operable mode are configured to be switchable according to the necessity (when none of the solenoids 65 are actuated)
Regarding claim 7,
Regarding claim 8, Matsuzaki discloses all of the limitations of claim 1. Matsuzaki further a non-operable mode where the driving force of the first motor is not transmitted to all of the coin ejection units is provided in addition to an operable mode where the driving force of the first motor is transmitted to any one of the coin ejection units; all of the coin ejection units are configured to be detachable from the base by a motion along the mounting surface; and the coin ejection units can be selectively detached from the base by sliding a desired one or ones of the coin ejection units along the mounting surface in the non-operable mode [FIG 5-6] (when none of the solenoids 65 are actuated).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki WO2017/038366 (Applicant provided prior art) in view of Itako et al. 2005/0124280.

Regarding claim 3, Matsuzaki discloses all of the limitations of claim 1. However, fails to disclose : a camshaft rotationally driven by a second motor, wherein the camshaft has cams which are assigned to the respective coin ejection units; and cam followers which are respectively engaged with the second coupling gears and which are displaceable by the corresponding cams; wherein the second coupling gears are displaced between the connection position and the non-connection position according to displacements of the cam followers due to rotations of the corresponding cams. Itako discloses a camshaft rotationally driven by a second motor, wherein the camshaft has cams which are assigned to the respective coin ejection units; and cam followers which are respectively engaged with the second coupling gears and which are displaceable by the corresponding cams; wherein the second coupling gears are displaced between the connection position and the non-connection position according to displacements of the cam followers due to rotations of the corresponding cams [40] [46][54] [67-69] [73] [FIG 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuzaki in view of Itako as it is well known in in the art to use Cam shafts.
Regarding claim 4, Matsuzaki in view of Itako discloses all of the limitations of claim 3. Itako further discloses sensors (pass sensor – the movement of the coin is related to the detection of a rotational position of the camshaft) that detect a rotational position of the 
Regarding claim 5, Matsuzaki in view of Itako discloses all of the limitations of claim 3. Itako further discloses detection members are fixed to the camshaft in a one-by-one correspondence to the cams; sensors that detect respectively rotational positions of the detection members are provided at corresponding positions to the detection members; and the coupling gear displacement mechanism judges which one of the second coupling gears is disposed at the connection position based on the detected rotational positions of the detection member by the sensors [59-61] [FIG 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887           

/THIEN M LE/Primary Examiner, Art Unit 2887